                               Case 18-10160-LSS                            Doc 731              Filed 04/09/19              Page 1 of 30



                                                               UNITED STATES BANKRUPTCY COURT
                                                                __________ DISTRICT OF Delaware
                                                                                       ___________


         Scottish Holdings, Inc., et al.
  In re ______________________                                                                       18-10160 (LSS)
                                                                                          Case No. ___________________________
                                                                                          Reporting Period: February 2019


                                                                    MONTHLY OPERATING REPORT
                                 File with Court and submit copy to United States Trustee within 20 days after end of month.


  Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document   Explanation Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
  Schedule of Cash Receipts and Disbursements                                             MOR-1                          Yes
     Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                         Yes
     Schedule of Professional Fees Paid                                                   MOR-1b                         Yes
     Copies of bank statements                                                                                           No
     Cash disbursements journals                                                          See attached MOR-1a            Yes
  Statement of Operations                                                                 MOR-2                          Yes
  Balance Sheet                                                                           MOR-3                          Yes
  Status of Postpetition Taxes                                                            MOR-4                          Yes
    Copies of IRS Form 6123 or payment receipt                                                                            No
    Copies of tax returns filed during reporting period                                                                   No
  Summary of Unpaid Postpetition Debts                                                    MOR-4                          Yes
    Listing of aged accounts payable                                                      MOR-4                          Yes
  Accounts Receivable Reconciliation and Aging                                            MOR-5                          Yes
  Debtor Questionnaire                                                                    MOR-5                          Yes


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                                 ______________________________
  Signature of Debtor                                                                     Date


  _______________________________________                                                 ______________________________
  Signature of Joint Debtor                                                               Date
                                                                                          April 9, 2019
  /s/ Thomas J. Keller                                                                    _____________________________
  _______________________________________                                                 Date
  Signature of Authorized Individual*


   Thomas J. Keller
_______________________________________                                                    Chief Financial Officer
                                                                                          ______________________________
   Printed Name of Authorized Individual                                                  Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                  Case 18-10160-LSS   Doc 731   Filed 04/09/19   Page 2 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Holdings, Inc. 
Chapter 11 Quarterly Fees
1Q 2019


                                                                        Disbursements for 
                                                                           Calculating 
                              Payee                       Description     Quarterly Fees

February 2019 ‐ 1Q 2019                                                                               ‐


Minimum Quarterly Fee                                                                          325.00
                       Case 18-10160-LSS                    Doc 731    Filed 04/09/19   Page 3 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Annuity & Life Insurance  Company (Cayman) Ltd. 
Chapter 11 Quarterly U.S. Trustee Fees
February 2019
                                                                                          Disbursements for 
                            Payee                                        Description     Calculating Quarterly 

February 2019:
HSCM Bermuda                                                   Breakage Fee                               1,250,000.00
Milliman                                                       Actuarial Fees                                     2,450.00
Digicel                                                        Telecommunications                                 1,206.00
U.S. Trustee                                                   Trustee Fees                                    31,760.89
U.S. Trustee                                                   Trustee Fees                                          325.00
Alvarez & Marshal                                              Ch 11 Prof Fees                                 17,886.32
Marsh Management Svcs                                          Professional Fee                                   6,687.50
                                                                                                          1,310,315.71 

1% U.S. Trustee Fee ‐ February 2019                                                                            13,103.16


January 2019:
The Bank of New York Mellon                                    Bank Fees                                           1,394.08
The Bank of New York Mellon                                    Bank Fees                                           4,275.06
The Bank of New York Mellon                                    Bank Fees                                           1,307.72
The Bank of New York Mellon                                    Bank Fees                                           2,242.18
Michael Vild                                                   Director Fees ‐ Salic                            55,000.00
Michael Vild                                                   Director Fees ‐ SHI                              40,000.00
Alvarez & Marshal                                              Ch 11 Prof Fees                                     9,994.36
Appleby (Cayman) Ltd.                                          Ch 11 Prof Fees                                     4,003.00
Pepper Hamilton LLP                                            Ch 11 Prof Fees                                  21,766.10
The Bank of New York Mellon                                    Bank Fees                                           1,875.00
The Bank of New York Mellon                                    Bank Fees                                           2,009.02
The Bank of New York Mellon                                    Bank Fees                                           1,884.10
Maples                                                         Legal Fees                                             488.75
Navex Global                                                   Professional Fees                                   4,099.83
Emmet, Marvin & Martin                                         Legal Fees                                       34,115.50
 The Bank of New York Mellon                                   Ch 11 Prof Fees                                  18,400.00
Internal Revenue Service                                       Federal Excise Tax                                         8.39
Internal Revenue Service                                       Federal Excise Tax                             101,554.92
Lincoln Heritage Life Insurance                                Trust True Up                                  366,243.14
Highmark                                                       Trust True Up                                  263,007.95
Lincoln National Life Insurance Company                        Reinsurance Settlement                                 434.89
                                                                                                              934,103.99 

1% U.S. Trustee Fee ‐ January 2019                                                                                9,341.04

1Q 2019 Total Disbursements ‐ through February                                                            2,244,419.70

1Q Total U.S. Trustee Fee                                                                                      22,444.20
Total Adjustments                                                                                                          ‐
Total due as of 3/31/2019                                                                                      22,444.20
                 Case 18-10160-LSS          Doc 731    Filed 04/09/19      Page 4 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ February 2019


                                                       2019
                                                  February Actual

Beginning Cash                                                         ‐

Net Reinsurance                                                        ‐
Investment Income                                                      ‐
Intercompany Transfers                                                 ‐
Operating Expenses (excl Restructuring costs)
    Normal course payables                                             ‐
    Interco transfer pricing                                           ‐
Restructuring Costs
    Professional Fees                                                  ‐
    U.S. Trustee Fees                                                  ‐
Total Operating Expenses                                               ‐

Cash provided by (used in) operations                                  ‐

Bond Maturities                                                        ‐
Bond Paydown Receipts                                                  ‐
Sales                                                                  ‐
Cash/Security Transfer                                                 ‐
Purchases                                                              ‐
Cash provided by (used in) investing                                   ‐

Net change in cash                                                     ‐
Ending Cash  ‐ SHI                                                     ‐
                             Case 18-10160-LSS            Doc 731         Filed 04/09/19                     Page 5 of 30


MOR‐1a Bank Reconciliations
Scottish Holdings, Inc. 
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019


              Legal Entity                  Bank Name          Account Function   Account # Last 4 digits USD Balance as of 2/28/2019
Scottish Holdings Inc.              Bank of New York Mellon   Custody                     5875                                                            0.26
Scottish Holdings Inc.              Wells Fargo Bank          Checking                    9899                                                              ‐
                  Case 18-10160-LSS             Doc 731         Filed 04/09/19          Page 6 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ February 2019

                                                             2019
                                                        February Actual

Beginning Cash                                                          4,348,705

Net Reinsurance                                                                     ‐
Investment Income                                                               8,341
Intercompany Transfers                                                              ‐
Operating Expenses (excl Restructuring costs)                                       ‐
    Normal course payables                                            (1,274,499)
    Interco transfer pricing                                                        ‐
    Intercompany Expenses                                                           ‐
Restructuring Costs                                                                 ‐
    Professional Fees                                                       (17,886)
    U.S. Trustee Fees                                                       (32,086)
Total Operating Expenses                                              (1,324,471)

Cash provided by (used in) operations                                 (1,316,130)

Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Sales                                                                               ‐
Cash/Security Transfer                                                              ‐
Purchases                                                                           ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                    (1,316,130)
Ending Cash  ‐ Salic Liquidity                                          3,032,575
                                                                        Case 18-10160-LSS                                    Doc 731               Filed 04/09/19                                         Page 7 of 30

MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019


                          Legal Entity                                       Bank Name                   Account Function          Account # Last 4 digits       USD Balance as of 2/28/2019                                       Account Name

Salic Trusts
                                                                                                                              7664 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    691,086.17 SALIC RCT>Highmark (CT)
                                                                                                                              7672 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                      95,246.03       SALIC RCT>Highmark (NY)                  786,332.20 HM combined balances
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7671                                                       13,745.59        SALIC RCT>Investors Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7676                                                  2,031,648.09          SALIC RCT>Lincoln Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3624                                                             380.49     Scottish Annuity Mass Mutual Subact
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3629                                                  8,399,682.10          Scottish Annuity Mass Mutual Life
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3630                                                     229,374.18         Scottish Annuity CM Life Insurance
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       5878                                                       19,788.10        SRD ‐ RCT SRE 1
                                                                                                                                                                                              11,480,950.75

Salic Liqudity 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Comerica                                      Letter of Credit                 3478                                                                    ‐   SALIC ‐ LC Collateral
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Institutional Cash Distributors/Union Bank      Invesments                     2334                                                  1,275,576.71          SALIC ‐ ICD Money Market
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5876                                                       40,802.77        SALIC ‐ Capital 1
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5877                                                  1,500,923.89          SALIC ‐ Stingray
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      6875                                                       20,165.13        SALIC FET
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      4643                                                     195,106.53         SALIC OPS DISB
                                                                                                                                                                                                3,032,575.03

                                                                                                                                                                                              14,513,525.78 Total Bank Balance ‐ 2/28/2019
                       Case 18-10160-LSS                  Doc 731   Filed 04/09/19          Page 8 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ Highmark
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7664 and 7672


Beginning Cash  2/1/2019                                                         890,777.37

Net Reinsurance                                                                 (160,359.19)
Investment Income                                                                  18,338.00
Operating Expenses                                                                              ‐
Cash provided by (used in) operations                                           (142,021.19)

Sales                                                                                           ‐
Bond Maturities                                                                                 ‐
Bond Paydown Receipts                                                              37,576.02
Intercompany Transfers                                                                          ‐
Purchases                                                                                       ‐
Cash/Security Transfer                                                                          ‐
Cash provided by (used in) investing                                               37,576.02

Net change in cash                                                              (104,445.17)
Ending Cash   2/28/2019                                                          786,332.20




Account number 7664 and 7672 combined for reporting purposes
                     Case 18-10160-LSS      Doc 731     Filed 04/09/19             Page 9 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic RCT Investors Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7671


Beginning Cash  2/1/2019                                                   13,736.20

Net Reinsurance                                                                        ‐
Investment Income                                                                    9.39
Operating Expenses                                                                     ‐
Cash provided by (used in) operations                                                9.39

Sales                                                                                  ‐
Bond Maturities                                                                        ‐
Bond Paydown Receipts                                                                  ‐
Intercompany Transfers                                                                 ‐
Purchases                                                                              ‐
Cash/Security Transfer                                                                 ‐
Cash provided by (used in) investing                                                   ‐

Net change in cash                                                                   9.39
Ending Cash   2/28/2019                                                    13,745.59
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19         Page 10 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic RCT Lincoln Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7676


Beginning Cash  2/1/2019                                          1,447,223.46

Net Reinsurance                                                     (265,139.69)
Investment Income                                                     108,940.47
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                               (156,199.22)

Sales                                                                               ‐
Bond Maturities                                                       712,320.50
Bond Paydown Receipts                                                   28,303.35
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                  740,623.85

Net change in cash                                                    584,424.63
Ending Cash   2/28/2019                                           2,031,648.09
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19            Page 11 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Scottish Annuity Mass Mutual Subacct
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3624


Beginning Cash  2/1/2019                                                    379.80

Net Reinsurance                                                                    ‐
Investment Income                                                                0.69
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                            0.69

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                               0.69
Ending Cash   2/28/2019                                                     380.49
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19            Page 12 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Scottish Annuity Mass Mutual Life
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3629


Beginning Cash  2/1/2019                                         8,383,409.10

Net Reinsurance                                                                    ‐
Investment Income                                                     16,273.00
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                 16,273.00

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                    16,273.00
Ending Cash   2/28/2019                                         8,399,682.10
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19            Page 13 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Scottish Annuity CM Life Insurance
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3630


Beginning Cash  2/1/2019                                            216,765.30

Net Reinsurance                                                                    ‐
Investment Income                                                     12,608.88
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                 12,608.88

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                    12,608.88
Ending Cash   2/28/2019                                             229,374.18
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19            Page 14 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

SRD‐RCT 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5878


Beginning Cash  2/1/2019                                              19,749.72

Net Reinsurance                                                                    ‐
Investment Income                                                             38.38
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                         38.38

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                            38.38
Ending Cash   2/28/2019                                               19,788.10
                               Case 18-10160-LSS                        Doc 731             Filed 04/09/19        Page 15 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Cash Activity
                     Payee                              Amount                  Date Paid      Check number   Invoice Number        Description



February
Highmark
Kemper National Services                                          144,075.90    2/28/2019          Wire            N/A         Reinsurance settlement
Kemper National Services                                            16,283.29   2/28/2019          Wire            N/A         Reinsurance settlement
                                                                 160,359.19




Lincoln Heritage  
Lincoln Heritage Life Ins Co                                     265,139.69     2/28/2019          Wire            N/A         Reinsurance settlement
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19           Page 16 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ LOC Collateral
Bank Name: Comerica
Account Function: Letter of Credit
Account # Last 4 digit: 3478



Beginning Cash  2/1/2019                                                                         77,297.53

Net Reinsurance                                                                                               ‐
Investment Income                                                                                      145.61
Operating Expenses                                                                              (14,155.00)
Cash provided by (used in) operations                                                           (14,009.39)

Sales                                                                                                         ‐
Bond Maturities                                                                                               ‐
Bond Paydown Receipts                                                                                         ‐
Intercompany Transfers                                                                          (63,288.14)
Purchases                                                                                                     ‐
Cash/Security Transfer                                                                                        ‐
Cash provided by (used in) investing                                                            (63,288.14)
                                                                                                (63,288.14)
Net change in cash                                                                              (77,297.53)
Ending Cash   2/28/2019                                                                                       ‐
                                                                                                              ‐
                 Case 18-10160-LSS         Doc 731       Filed 04/09/19   Page 17 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ ICD Money Market
Bank Name: Institutional Cash Distributors/ Union Bank
Account Function: Investment
Account # Last 4 digit: 2334


Beginning Cash  2/1/2019                                                     1,273,104.73

Net Reinsurance                                                                        ‐
Investment Income                                                                2,471.98
Operating Expenses                                                                     ‐
Cash provided by (used in) operations                                            2,471.98

Sales                                                                                  ‐
Bond Maturities                                                                        ‐
Bond Paydown Receipts                                                                  ‐
Intercompany Transfers                                                                 ‐
Purchases                                                                              ‐
Cash/Security Transfer                                                                 ‐
Cash provided by (used in) investing                                                   ‐

Net change in cash                                                                2,471.98
Ending Cash   2/28/2019                                                      1,275,576.71
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19            Page 18 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ Capital 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5876


Beginning Cash  2/1/2019                                                40,759.31

Net Reinsurance                                                                     ‐
Investment Income                                                               43.46
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                           43.46

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                              43.46
Ending Cash   2/28/2019                                                 40,802.77
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19         Page 19 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ Stingray
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5877


Beginning Cash  2/1/2019                                          2,681,956.00

Net Reinsurance                                                                     ‐
Investment Income                                                         5,679.75
Intercompany Transfers                                                  63,288.14
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                   68,967.89

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                           (1,250,000.00)
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                             (1,250,000.00)

Net change in cash                                               (1,181,032.11)
Ending Cash   2/28/2019                                           1,500,923.89
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19               Page 20 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ FET
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 6875


Beginning Cash  2/1/2019                                            20,165.13

Net Reinsurance                                                                 ‐
Investment Income                                                               ‐
Operating Expenses                                                              ‐
Cash provided by (used in) operations                                           ‐

Sales                                                                           ‐
Bond Maturities                                                                 ‐
Bond Paydown Receipts                                                           ‐
Intercompany Transfers                                                          ‐
Purchases                                                                       ‐
Cash/Security Transfer                                                          ‐
Cash provided by (used in) investing                                            ‐

Net change in cash                                                              ‐
Ending Cash   2/28/2019                                             20,165.13
                 Case 18-10160-LSS         Doc 731     Filed 04/09/19         Page 21 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

Salic ‐ Ops Disb
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 4643


Beginning Cash  2/1/2019                                              255,422.24

Net Reinsurance                                                                     ‐
Investment Income                                                                   ‐
Operating Expenses                                               (1,310,315.71)
Cash provided by (used in) operations                            (1,310,315.71)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                            1,250,000.00
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                              1,250,000.00

Net change in cash                                                     (60,315.71)
Ending Cash   2/28/2019                                               195,106.53
                                                        Case 18-10160-LSS                    Doc 731       Filed 04/09/19           Page 22 of 30


SALIC Liquidity Payments and Transfers
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019

                   Payee                       Amount                 Date Paid             Check number           Invoice Number                       Description    Post‐Pre Petition



Salic Ops Disb # 4643
February
HSCM Bermuda                                     1,250,000.00            2/28/2019   Wire                   N/A                         Breakage Fee                  Post‐Petition
Milliman                                                 2,450.00        2/20/2019   Wire                   N/A                         Actuarial Fees                Post‐Petition
Digicel                                                  1,206.00         2/6/2019   Wire                   004643954                   Telecommunications            Post‐Petition
U.S. Trustee                                           31,760.89          2/8/2019   Wire                   N/A                         Trustee Fees                  Post‐Petition
U.S. Trustee                                                 325.00       2/8/2019   Wire                   N/A                         Trustee Fees                  Post‐Petition
Alvarez & Marshal                                      17,886.32          2/8/2019   Wire                   D.I. 656                    Ch 11 Prof Fees               Post‐Petition
Marsh Management Svcs                                    6,687.50         2/8/2019   Wire                   581916584133                Professional Fee              Post‐Petition
                                                 1,310,315.71




Salic ‐ LOC Collateral #3478
February

Comerica Bank                                          14,155.00         2/28/2019 Wire                     N/A                         Bank Fees‐ Account closing    Post‐Petition

                                                 1,324,470.71
                                                                       Case 18-10160-LSS                             Doc 731            Filed 04/09/19               Page 23 of 30

MOR‐1b Schedule of Professional Fees Paid
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period Ending 2/28/2019 (February 2019 Only)

             Payee                       Account                    Description      Amount $                    Date Paid       Payment Month   Check number              Invoice Number   Type               Post‐Pre Petition

HSCM Bermuda                     Salic Ops Disb # 4643    Breakage Fee                    1,250,000.00 2/28/2019             February            Wire           N/A                         Ch 11 Prof Fees   Post‐Petition
Alvarez & Marshal                Salic Ops Disb # 4643    Ch 11 Prof Fees                       17,886.32 2/8/2019           February            Wire           D.I. 656                    Ch 11 Prof Fees   Post‐Petition
                                                                                          1,267,886.32
                  Case 18-10160-LSS          Doc 731           Filed 04/09/19            Page 24 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
February 2019 Month and Year to Date (YTD)
($mm)

                                       Month                       YTD  
                                     February '19               February '19
Premiums Earned                               $0.0                       $0.0
Investment Income, Net                         0.0                        0.0
Realized/Unrealized Gains, Net                 0.0                        0.0
Other Income                                   0.0                        0.0
Total Revenues                                $0.0                       $0.0
Total Claims and Benefits                              0.0                        0.0
Total Change in Reserves                               0.0                        0.0
Interest Credited                                      0.0                        0.0
Total Commissions                                      0.0                        0.0
DAC and PVIF                                           0.0                        0.0
Other Insurance Expenses                               0.0                        0.0
Operating Expenses                                     0.1                        0.1
Interest Expense                                       0.0                        0.0
Bad Debt Expense                                       0.0                        0.0
Total Benefits and Expenses                           $0.1                       $0.1
Income Before Taxes                                  ($0.1)                     ($0.1)
Income Taxes                                           0.0                        0.0

Net Income                                           ($0.1)                     ($0.1)



Unrealized Gains (Losses) ‐ AFS                        0.0                        0.0
Total Comprehensive Income                           ($0.1)                     ($0.1)

Net Reinsurance Cash Flows                               ‐                          ‐
                  Case 18-10160-LSS         Doc 731             Filed 04/09/19             Page 25 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
February 2019 Month and Year to Date (YTD)
($mm)

                                        Month                       YTD  
                                      February '19               February '19
Premiums Earned                              $12.9                      $19.3
Investment Income, Net                          (4.2)                      6.1
Realized/Unrealized Gains, Net                   1.0                       0.4
Other Income                                     0.0                       0.0
Total Revenues                                 $9.7                     $25.8
Total Claims and Benefits                          17.4                        33.4
Total Change in Reserves                           (9.6)                       (9.6)
Interest Credited                                   0.8                         1.5
Total Commissions                                   0.3                         0.8
DAC and PVIF                                        0.5                         0.8
Other Insurance Expenses                            0.0                         0.0
Operating Expenses                                  1.1                         1.3
Interest Expense                                    0.0                         0.0
Bad Debt Expense                                    0.2                         0.4
Total Benefits and Expenses                       $10.8                       $28.7
Income Before Taxes                                ($1.0)                     ($2.9)
Income Taxes                                         0.0                        0.0
Net Income                                         ($1.0)                     ($2.9)



Unrealized Gains (Losses) ‐ AFS                      0.0                        0.3
Total Comprehensive Income                         ($1.0)                     ($2.6)

Net Reinsurance Cash Flows                               (4.9)                    (14.9)
                   Case 18-10160-LSS            Doc 731    Filed 04/09/19   Page 26 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
February 28, 2019
($mm)

                                                      Actual
                                                   February '19
Funds Withheld at Interest                                  0.0
Net ModCo Investments                                       0.0
All Other Investments                                       0.0
Total Investments                                         $0.0
Accrued Interest                                            0.0
Reinsurance Receivables                                     0.0
SRGL Revolver                                               0.0
Due from Related Parties                                   (0.6)
Deferred Acquisition Costs                                  0.0
Amounts Recoverable from Reinsurers                         0.0
Investment in Subsidiaries                             1,304.1
Other Assets                                                0.0
Total Assets                                          $1,303.6

Reserve for Future Policy Benefits                         0.0
Interest Sensitive Contract Liabilities                    0.0
Accounts Payable and Accrued Expenses                      6.2
Reinsurance Payables                                       0.0
Funds Withheld from Reinsurer                              0.0
Due to Related Parties                                     0.0
Deferred Collateral Facility Liability                     0.0
Deferred Collateral Facility Liability ‐ SRGL              0.0
Embedded Derivative Liability                              0.0
Long Term Debt ‐ External Parties                          0.0
Long Term Debt ‐ SRGL                                      0.0
Other Liabilities                                         (0.0)
Total Liabilities                                         $6.2
Total Equity                                           1,297.4

Total Liabilities & Equity                            $1,303.6
                   Case 18-10160-LSS            Doc 731    Filed 04/09/19   Page 27 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
February 28, 2019
($mm)

                                                      Actual
                                                   February '19
Funds Withheld at Interest                               $168.7
Net ModCo Investments                                     465.2
All Other Investments                                      53.7
Total Investments                                        $687.6
Accrued Interest                                             0.3
Reinsurance Receivables                                     (5.1)
SRGL Revolver                                               (0.0)
Due from Related Parties                                    (0.6)
Deferred Acquisition Costs                                 14.4
Amounts Recoverable from Reinsurers                          0.0
Investment in Subsidiaries                              1,797.9
Other Assets                                                 0.1
Total Assets                                           $2,494.7

Reserve for Future Policy Benefits                         264.7
Interest Sensitive Contract Liabilities                    324.2
Accounts Payable and Accrued Expenses                        0.3
Reinsurance Payables                                         8.0
Funds Withheld from Reinsurer                                0.0
Due to Related Parties                                       0.0
Deferred Collateral Facility Liability                       0.0
Deferred Collateral Facility Liability ‐ SRGL                0.0
Embedded Derivative Liability                                7.8
Long Term Debt ‐ External Parties                            0.0
Long Term Debt ‐ SRGL                                        0.0
Other Liabilities                                            0.0
Total Liabilities                                         $605.0
Total Equity                                              1,889.7

Total Liabilities & Equity                             $2,494.7
                         Case 18-10160-LSS                       Doc 731             Filed 04/09/19               Page 28 of 30



       Scottish Holdings, Inc., et al.                                                                                          18-10160 (LSS)
                                                                                                                     Case No. ___________________________
In re______________________________
                  Debtor                                                                                             Reporting Period: February 2019


                                                        STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                 Ending
                                                          Tax            Withheld or          Amount              Date            Check No.        Tax
                                                        Liability         Accrued              Paid               Paid             or EFT        Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
        Federal Excise Tax
Other:_________________                                $0              $4.63                 $0               N/A              N/A            $4.63
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes                                           None in reporting period


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90        Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                              See attached

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                               Case 18-10160-LSS                     Doc 731                          Filed 04/09/19                  Page 29 of 30

MOR‐4 Summary of Unpaid Post Petition Debts
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 2/28/2019


                           Payee                                  Description       Invoice Date         Amount $                      Service Period       Invoice Number        Comments               Type         Post‐Pre Petition

Internal Revenue Service                                  Federal Excise Tax    3/4/2019                                    4.63        March 2019               N/A            Quarterly Fee      Normal Course     Post‐Petition
The Bank of New York Mellon                               Bank Fees             2/12/2019                              1,875.00    Nov 2018‐ January 2019    111‐1814055        Quarterly Fee      Normal Course     Post‐Petition
The Bank of New York Mellon                               Bank Fees             2/12/2019                              2,010.12    Nov 2018‐ January 2019    111‐1814056        Quarterly Fee      Normal Course     Post‐Petition
The Bank of New York Mellon                               Bank Fees             2/12/2019                              1,884.09    Nov 2018‐ January 2019    111‐1814057        Quarterly Fee      Normal Course     Post‐Petition
Lincoln National Life Insurance Company                   Reinsurance           2/15/2019                              6,613.73           January                N/A          Monthly Settlement   Normal Course     Post‐Petition
Mayer Brown                                               Ch 11 Prof Fees       2/26/2019                            13,753.16            January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Morris Nichols                                            Ch 11 Prof Fees       2/26/2019                         179,278.50              January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP                                      Ch 11 Prof Fees       2/26/2019                            36,806.70            January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.                                     Ch 11 Prof Fees       2/28/2019                            10,490.50            January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP                                       Ch 11 Prof Fees       2/28/2019                            32,584.41            January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Alvarez & Marshal                                         Ch 11 Prof Fees       2/28/2019                            77,352.50            January                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
KBW                                                       Ch 11 Prof Fees       2/13/2019                            80,000.00           December                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
KBW                                                       Ch 11 Prof Fees       2/13/2019                            80,000.00           November                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.                                     Ch 11 Prof Fees       1/17/2019                              3,357.00          December              D.I. 658         Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP                                       Ch 11 Prof Fees       1/18/2019                            18,715.91           December              D.I. 664         Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Mayer Brown                                               Ch 11 Prof Fees       2/7/2019                             28,392.84           December                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Morris Nichols                                            Ch 11 Prof Fees       2/7/2019                          113,145.05             December                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP                                      Ch 11 Prof Fees       2/7/2019                             32,413.42           December                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Mayer Brown                                               Ch 11 Prof Fees       12/28/2018                           13,609.52           November                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Morris Nichols                                            Ch 11 Prof Fees       12/28/2018                           90,622.44           November                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP                                      Ch 11 Prof Fees       12/28/2018                           27,320.88           November                N/A            Monthly Fee        Ch 11 Prof Fees   Post‐Petition
                                                                                                                  850,230.41
                     Case 18-10160-LSS                 Doc 731         Filed 04/09/19      Page 30 of 30



      Scottish Holdings, Inc., et al.
In re______________________________
                    Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period
                                                                                                       N/A
Accounts Receivable Aging                                                                              Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
                                                                                                          N/A
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes            No

                                                                                                                  ✓
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.


                                                                                                    ✓
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.


                                                                                                                  ✓
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.



Explanation for Question No.2: Funds were disbursed from reinsurance trust accounts that are not property of the estate.




                                                                                                                 FORM MOR-5
